Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3b and 3c are sectional views however they have not been provided with hatching, sectional views should be hatched, see 37 CFR 1.84(h)(3).  This issue was raised in the prior office action; however the new drawings do not include the hatching nor has Applicant argued this particular objection and therefore the objection is maintained.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, previously claim 4, call for a notch in the conductive region that is free of the low friction material however it is unclear how a notch, which would be a recessed surface from the bearing surface, would be conductive as a notch would define a gap between the parts.  How does a notch conduct?  The disclosure enables for a notch but it is not explained how the notch would be positioned and configured to be conductive while also receding from the corresponding surface as recited by the end of the claim.  The written description has been amended to define the notch as 381, which in one figure is pointing to an indent and in another is pointing to a peak which is also defined as 382.  In this case a notch forms the protrusion which is then the part missing the low friction material based on the disclosure.  Applicant argues in the most recent reply that it’s clear from the disclosure that a “notch is a peak or valley” and references paragraph 0052, however if a notch is meant to be inclusive of a peak then Applicant would be acting as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “notch” in claims 1-3 is used by the claim to mean define both a peak or a valley, based on Applicant’s argument, while the accepted meaning is “a V-shaped indentation”, “a slit made to serve as a record” or  “a rounded indentation cut into the pages of a book or edge” as defined by Merriam-Webster. The term is indefinite because the specification does not clearly redefine the term to be inclusive of a peak.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Natu, US PGPub 2012/0240350.
Regarding claim 1, Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of the sliding layer, the part of the region that actual makes contact with the mating member, and a notch that extends radially internally or externally from the side wall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application) with the metal substrate (102, see paragraph 0028) be exposed (the top layers are temporary protective layers that are removed during assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing with a notch free for low friction material by exposing the metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.
Regarding claim 5, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region comprises a protrusion at least partially free of low friction material and extending radially internally or radially externally from the sidewall (Natu teaches exposing the substrate by providing protrusions that are not coated with the friction reducing/protective layers, see Figures 1-3b).
Regarding claim 6, Andelkovski in view of Natu discloses that the low friction material overlies a surface of the substrate (Andelkovski discloses that 104 overlays the substrate and in combination with Natu the low friction material would cover all of the surface except for where the metallic substrate is exposed, Natu further discloses that the outer layers include a low friction layer 110, but this is not present at the conductive regions).
Regarding claim 7, Andelkovski in view of Natu discloses that the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses that in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 9, Andelkovski discloses that the metal of the substrate is selected from the group of bronze, copper, aluminum, messing, or stainless steel (Andelkovski discloses aluminum, again see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 11, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region is located on the generally cylindrical body (as modified by Natu the dimples/bumps that act to expose the substrate are on the generally cylindrical body).
Regarding claim 12, Andelkovski in view of Natu does not disclose that one of the outward conductive region or the inward conductive region is located on the flange.  However both references show that both the radial portion of the bearing and the thrust portion (or flange) make functional contact with both the inner and outer elements that are supported by the bearing, it would have been obvious to a person having ordinary skill in the art at the time of filing to place the protrusions that form the conductive structure on any combination of surfaces that would provide a conductive path between the inner and outer element.  This includes the finite number of predictable combinations that include both on the radial part, both on the thrust or flange part or one on the flange part and one on the radial part since regardless of where the conductive features are located the substrate or wire mesh forms a conductive path between the regions.  Therefore regardless of the specific location of the conductive regions the bearing still functions the same and provides a conductive path between the elements and the result and function of the final product is the same and predictable.  Modifications within a finite number of possible combinations is not inventive but rather modifications to Andelkovski in view of Natu that would have been obvious and within the level of ordinary skill in the art.
Regarding claim 13, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region exposes the substrate (Andelkovski as modified by Natu requires the substrate to be exposed to from the electrically conductive path).
Regarding claim 14, Andelkovski appears to further show that the bearing is made of a sheet product that is rolled into shape but does not show or discuss that in the final product that there is a gap extending at least partially between a first and a second axial end of the bearing.
Natu further teaches that bearing element can include a gap extending at least partially between a first and a second axial end of the bearing (see 25).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski when rolling the sheet good into the shape of the bearing element to leave a slot, as taught by Natu, since leaving a slot in a ring shaped element provides the predictable result of allowing for expansion or contraction to accommodate for machine tolerances with placing around a shaft (inner component) or in a housing (outer component) and Natu additional discloses that the slot can include additional burrs or protuberances that function the same as the dimple and provides an additional point of exposed substrate for additional conductivity (see paragraph 0022).
Regarding claim 15, Andelkovski and Natu both disclose that the flange comprises a split (see figure 2 in Andelkovski and at 25 in figure 1 of Natu).
Regarding claim 18, Andelkovski and Natu both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange is illustrated as flat on both sides).
Regarding claim 19, Andelkovski and Natu both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a and in Natu 10 is on the inner surface of the cylindrical part, when the flange is formed this becomes the axially outward face surface of the flange, see figures 6a and 6b).
Regarding claim 20, Andelkovski in view of Natu discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined Natu the low friction material will extend along “at least a portion” of the inner and outer surfaces, the substrate would only have surfaces exposed at locations of the protrusions being taught by Natu but would still be fully embedded, in other words a part can have an exposed surface but still be fully embedded, this would be the result of the combination above).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of the sliding layer, the part of the region that actual makes contact with the mating member, and a notch that extends radially internally or externally from the side wall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application) with the metal substrate (102, see paragraph 0028) being exposed (the top layers are temporary protective layers that are removed during assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing with a notch free for low friction material by exposing the metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall, the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is located at an axial end of the bearing.  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall (Natu shows that the region that forms the conductive region is formed by both a protrusion on one side and then a dimple or notch on the other, see figures 3a and 3b, this region having a portion free of the sliding layer, the part of the region that actual makes contact with the mating member, and a notch that extends radially internally or externally from the side wall, back side that is a dimple opposite to the protruding surface, as best understood this is the same configuration that Applicant appears to be showing in figures 3b and 3c of the instant application) with the metal substrate (102, see paragraph 0028) being exposed (the top layers are temporary protective layers that are removed during assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing with a notch free for low friction material by exposing the metal substrate material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Claims 1, 2, 3, 6-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Damour, USP 6,231,239.
Regarding claim 1, Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and located at the axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Damour teaches a plane bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
Regarding claim 6, Andelkovski in view of Damour discloses that the low friction material overlies a surface of the substrate (Andelkovski discloses that 104 overlays the substrate).
Regarding claim 7, Andelkovski in view of Damour discloses that the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 9, Andelkovski discloses that the metal of the substrate is selected from the group of bronze, copper, aluminum, messing, or stainless steel (Andelkovski discloses aluminum, again see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 16, Andelkovski in view of Damour discloses that the multiple wall construction comprises 2 flange sidewalls (the doubling over of the flange taught by Damour is formed by bending the flange so just 2 sidewalls form the contact surfaces that contact along the flange height).
Regarding claim 17, Andelkovski in view of Damour discloses that the flange has a multiple wall construction around at least 180° of a circumference of the bearing (Damour is teaching that the doubling over of the flange occurs around all of the flange part, when combined with Andelkovski which also includes a flange that extends almost all around the part would result with a multi wall construction around a range greater than 180 degrees).
Regarding claim 18, Andelkovski and Damour both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange walls that face in the axial direction are illustrated as flat on both sides).
Regarding claim 19, Andelkovski in view of Damour both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a in the base material, when this material is folded, as taught by Damour the flange would have the low friction material on all sides).
Regarding claim 20, Andelkovski in view of Damour discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined with Damour the wire mesh would remain embedded even when the product is bent to make the flange).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102, metal mesh, see paragraphs 0023) at least partially embedded in a low friction material (104, see paragraph 0037), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is at an axial end of the bearing.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Damour teaches a plane bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall, the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body and wherein the flange is at an axial end of the bearing.  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region comprising a deformed notch at least partially free of low friction material and receding radially internally or radially externally from the sidewall.
Damour teaches a plane bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) in contact with each other along at least 25% of a radial length of the flange (the doubled over parts contact each other over the full length) for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls in contact with each other along at least 25% of a radial length of the flange, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
With regards to the rejection under 35 USC 112, Applicant’s remarks state that a notch can be a valley or a peak, this would be inconsistent with the common understanding of the term and the specification has not clearly redefined the term.  Based on the remarks the subject matter of claim 4, now incorporated into claims 1-3, remains rejected under 35 USC 112(b), see above.
With regards to item IV, sub-item a, of the remarks Applicant restates the claim language relative to Andelkovski without pointing to anything specific that Applicant feels that the reference is lacking.  With regards to Natu, Applicant states that the reference “discloses a plurality of dimples formed in the body of the bushing, which is not a notch as argued above.”  The “argued above” recitation is assumed be in reference to the argument to the rejection under 35 USC 112(b) where Applicant states “that a deformed notch is a peak or valley [depending on the direction of the notch] deformed from the sidewall that is devoid of low friction material at at least one of its peak or valley” which establishes a notch as a peak or valley.  The “dimples” of Natu match Applicant’s argument of what a notch is, if a notch can be a peak or valley how are 17 and 19 in Natu not notches?  17 and 19 in Natu are peaks that a free of the coating layer as shown inf figure 3b, the peak is formed by a valley on the other side of the assembly just like Applicant is arguing the meaning of notch is within the context of the disclosure.  Therefore Natu is showing a deformed notch just like that of the instant application and the rejection is maintained.
Regarding item IV, sub-item b, again Applicant restates the claim language but, unlike sub-item a, does not point to any specific part of the claim that Applicant feels are not addressed by the prior art rejection.  What feature of this claim does Applicant feel is not found in the prior art?  Based on the amendment it is being presumed that the added limitation “wherein the flange is located at an axial end of the bearing” was meant specifically to address this combination since the flange in the teaching reference to Damour is not at the end, however the flange in Andelkovski is at the end of the bearing.  Andelkovski is relied upon for the general shape and metal substrate limitations of the claim, including the location of the flange being at an axial end, Damour is teaching that a flange can made by doubling over the material for the purpose of providing a closed flange that provides an improved stability to the bearing system.  This combination would not require a relocation of the flange in Andelkovski and thus the resulting combination would in fact meet all the requirements of this alternative of the claim and thus the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656